26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Joane KUBALL, Appellant,v.CASS COUNTY, North Dakota;  Cass County Sheriff;  MikeArgall; Budd Warren;  Dean Fercho;  Gail Wischmann;  GlennEllingsberg, Captain;  Kirk Cossette;  Dan Carey;  DakotaBank & Trust Company of Fargo, Appellees.
No. 93-3317.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 12, 1994.Filed:  May 18, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Joane Kuball appeals the district court's grant of summary judgment to Dakota Bank & Trust Company of Fargo and the nine other defendants in her action asserting a 42 U.S.C. 1983 violation and several pendent state law claims.  Having carefully reviewed the record, we are convinced that no error of fact or law appears, and any opinion by this court would have no precedential value.  We thus affirm the district court without further opinion.  See 8th Cir.  R. 47B.